Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 May 2020, 28 September 2021 and 27 December 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-5 is the inclusion of the process for producing a pigment water dispersion liquid of polymer particles that includes an azomethine metal complex pigment (A), said process including the step of subjecting a mixture having the azomethine metal complex pigment (A), an uncrosslinked aromatic group-containing polymer (b) and water to dispersion treatment using a medialess disperser at an accumulated input energy of not more than 5.0 kWh/kg.  It is this step/limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 6-14 is the inclusion of the limitation of a pigment water dispersion liquid that includes an azomethine metal complex pigment (A) and a polymer dispersant (B), in which in an optical absorption spectrum of the pigment water dispersion liquid, a ratio of a maximum absorbance (A1max) in a wavelength range of not less than 440 nm and less than 465 nm to a maximum absorbance (A2max) in a wavelength range of not less than 420 nm and less than 440 um (A1max)/(A2max)] is not less than 1.000.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishima et al (US 2017/0009089) disclose an active energy ray-curable inkjet ink composition that includes a pigment, a pigment dispersing agent, a compound having an ethylenically unsaturated double bond, a polymerization inhibitor, and a photopolymerization initiator.  Yoshida et al (US 2012/0219715) disclose a water dispersion for ink-jet printing including a polymer and a pigment mixture of C.I. Pigment Yellow 74 (A) and an azo compound (B), wherein a total pigment solid content of the components (A) and (B) in the water dispersion is from 15 to 35% by weight; and (2) a water-based ink for ink jet printing including a polymer and a pigment mixture of C.I. Pigment Yellow 74 (A) and the azo compound (B) which is dispersed with the polymer, wherein a total pigment solid content of the components (A) and (B) in the water-based ink is from 3 to 20% by weight.  Furukawa et al (US 2009/0202930) disclose an infrared dye composition including at least: a compound (I) whose spectral absorption maximum wavelength is in a range of from 750 nm to 1,050 nm; and a compound (II) whose spectral absorption maximum wavelength is in a range of from 400 nm to 700 nm.  Tateishi et al (US 8,580,025) disclose an ink set that includes a yellow ink composition and either a magenta ink composition or a cyan ink composition, or both, wherein a coloring agent of the yellow ink composition is one which includes an azo pigment.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853